Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered March 7, 1988, convicting him of criminal possession of stolen property in the first degree, unauthorized use of a vehicle in the third degree, violation of Vehicle and Traffic Law § 375 (2) (a), violation of Vehicle and Traffic Law § 1172 (a), and unlawfully operating or driving a motor vehicle on a public highway, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
As the People concede, the trial court committed reversible error when it failed to charge the jury, as requested by the defendant’s trial counsel, to draw no inference from the defendant’s failure to testify (see, CPL 300.10 [2]; People v Britt, 43 NY2d 111; People v Debroux, 133 AD2d 231). This error, which has been properly preserved for appellate review, is not subject to harmless error analysis (see, People v Koberstein, 66 NY2d 989; People v Britt, supra). The defendant’s request for the charge was timely because it was made after the court called for exceptions to its charge and before the jury had started to deliberate (see, People v Jeffries, 129 AD2d 962; People v Cintron, 89 AD2d 590). Bracken, J. P., Brown, Lawrence and Kooper, JJ., concur.